DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-11, 13-17, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov et al. (“Dimitrov”), United States Patent Application Publication No. 2018/0165080, in view of Barik et al. (“Barik”), United States Patent Application Publication No. 2006/0047662.

As per claim 1, Dimitrov teaches a system comprising: 
a non-transitory memory ([0062]); and 
one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations ([0062]) comprising: 
([0051] wherein the builder optimizer receives the webapps folder to identify components and [0083] wherein containers are described as one embodiment where the invention could function, the first container image layer being the WAR files, and the files inside the image layer being the “jar” files)  ; 
extracting a first file of the one or more files from the first container image layer ([0051] wherein the archive extractor extracts the jar files from the WAR files); 
determining a checksum of the first extracted file ([0052] wherein a checksum is calculated for every file); 
matching the checksum to a file path ([0052] wherein file paths of duplicates files are matched using the checksum of a file, discovering a file path of a matching file to replace), the file path associated with a second file accessible to a first container image repository via the file path ([0052] wherein the checksums are checked against the checksums to find  matches  i.e. the same shared library, wherein the second file is recognized as the file in a shared library); and responsive to the matching, creating a link in a second container image repository to the second file using the file path ([0055] wherein the hard link links back to the original file path, the second file, in both a first and second container image, see [0058]), but does not disclose a checksum in a file path which includes the checksum as part of the alphanumeric string identifying the file path. However, Barik teaches a checksum in a file path which includes the checksum as part of the alphanumeric string identifying the file path ([0035] wherein the checksum is appended to a URL i.e. a file path, wherein a URL is alphanumeric).


As per claim 2, note the rejection of claim 1 where Dimitrov and Barik are combined. The combination teaches the system of claim 1. Dimitrov further discloses wherein a location for the extracting includes a temporary storage area of a local disk ([0076] wherein a local memory with a cache is used as temporary storage for the example extractor).  

As per claim 3, note the rejection of claim 1 where Dimitrov and Barik are combined. The combination teaches the system of claim 1. Dimitrov further discloses wherein the  ([0054] wherein duplicates are described so all the files with the same checksum, including the second file, are contained in the first container image repository if a matching checksum is found.).  

As per claim 5, note the rejection of claim 1 where Dimitrov and Barik are combined. The combination teaches the system of claim 1. Dimitrov further discloses wherein the second file is in a location other than the first container image repository or the second container image repository ([0053]-[0055] wherein the second file can be not in a container image but in 208a, outside client data) .  

As per claim 6, note the rejection of claim 1 where Dimitrov and Barik are combined. The combination teaches the system of claim 1. Dimitrov further discloses wherein the first container image repository and the second container image repository each correspond to one or more container image repositories 20PATENT Docket No.: 20171282US (49145.219US01)Customer No.: 110773 for storing one or more application container images, operating system services container images, or operating system container images ([0036] and [0041] wherein a container storing an application image is described).  

As per claim 7, note the rejection of claim 1 where Dimitrov and Barik are combined. The combination teaches the system of claim 1. Dimitrov further discloses deleting the first extracted file after the creating of the link ([0056] wherein replacing the file is deleting the file).  

As per claim 8, note the rejection of claim 1 where Dimitrov and Barik are combined. The combination teaches the system of claim 1. Dimitrov further discloses wherein one or more of the first container image repository and the second container image repository includes one or more container image layers stored in an expanded state ([0055] wherein a hard link is included that is not compressed and in an expanded state) .  

As per claim 9, note the rejection of claim 1 where Dimitrov and Barik are combined. The combination teaches the system of claim 1. Dimitrov further discloses after the creating of the link, building a container image using the second file accessed via the link ([0060] wherein after creating the link, the builder accesses the links to load the data).  

As per claim 10, claim 10 is the system that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 



As per claim 15, claim 15 is the system that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that implements the system of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that implements the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is a product that implements the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is a product that implements the system of claim 7 and is rejected for the same rationale and reasoning. 




Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrov in view of Barik, in further view of Todorovie, United States Patent Application Publication No. 2012/0066762.

([0062] wherein a parent/child relationship is taught between image containers). 
Both Dimitrov and Todorovie describe containers. One could include the parent-child relationship in Todorovie with the containers in Dimitrov to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of detecting duplicate files in containers in Dimitrov with the parent child relationship in Todorovie in order to avoid handling files  twice that exist in both the parent and child. 

As per claim 12, claim 12 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that implements the system of claim 4 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 

Applicant argues that the checksum is not the checksum of a file. For that limitation, which is found earlier in the claim, Examiner has relied on the Dimitrov reference and not the Barik reference. Dimitrov determines the checksum for the extracted file as described in claim 1. Examiner has described how the checksum for the file is combined with the checksum as part of the URL in his combination statement that states: 
“Both Dimitrov and Barik teach verifying checksums. One could apply the checksum being sent in a file path as in Barik instead of the checksum being calculated in Dimitrov to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here, both systems retrieve a checksum value. Substituting how the system determines the checksum would obtain predictable results since the results are the same, a checksum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of deduplication using checksum values in Dimitrov with the checksum coming from a file path string in Barik in order to easily determine is an unauthorized duplicate,” (emphasis added).

. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	All other REMARKS rely on the arguments above and all claims remain rejected as noted above. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158